Title: To George Washington from Brigadier General William Maxwell, 22 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 22d Septr 1778
          
          I have to Inform your Excellency that last Evening above 40 of our Officers that was Prisoners with the Enemy came here besides some Sea Men & Officers that is come since that I have not seen. They all 
            
            
            
            agree in this point that they are either going on some Expeditions or they are going to leave New york. Some says there is two expeditions on foot one up the sound the other up the North River and through this way but they say this may be with a design to get fresh Provisions and cover their embarkation.
          They have got all their Transports passed through the Carpenters Hands only 28 and gone out into the Stream. They have embarked a good many of their heavy Cannon shot and Baggage some thinks they are going off intirely only leaving a Garrison at Hallifax Some at Cannada a strong party to the West Indias & the rest to go to England. there is this much certain they are going some where. They say further that Governor Tryon & General Robinson is ordered home for giving wrong Intiligence to the Ministry but I believe it is only a pretext for their packing up to go with the others.
          When I get more news I shall send it on and am Your Excellencys Most Obedient Humble Servant
          
            Wm Maxwell
          
        